Exhibit 10.2

EXECUTION VERSION

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of February 4, 2008 (this “Agreement”), by and among
the Lenders executing this Joinder Agreement (each, an “Incremental Tranche B-2
Term Loan Lender” and, collectively, the “Incremental Tranche B-2 Term Loan
Lenders”), INTELSAT CORPORATION (formerly known as PanAmSat Corporation), a
Delaware corporation (the “Borrower”) and Credit Suisse, Cayman Island Branch,
as Administrative Agent (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
August 20, 2004, as amended and restated as of March 22, 2005 and as further
amended and restated as of July 3, 2006 (as amended, supplemented or otherwise
modified from time to time, including Amendment No. 2 (as defined below), the
“Credit Agreement”), among the Borrower, the lending institutions from time to
time parties thereto (each a “Lender” and, collectively, the “Lenders”), the
Administrative Agent and the other parties thereto (capitalized terms used but
not defined herein having the meaning provided in the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Revolving Credit Commitments and/or
Incremental Tranche B-2 Term Loan Commitments by, among other things, entering
into one or more Joinder Agreements with Incremental Tranche B-2 Term Loan
Lenders and/or Incremental Revolving Loan Lenders, as applicable; and

WHEREAS, the Borrower has requested, and each of the Incremental Tranche B-2
Term Loan Lenders has agreed, subject to the terms and conditions hereof, to
provide, Incremental Tranche B-2 Term Loans comprised of 33.34% Incremental
Tranche B-2-A Term Loans, 33.33% Incremental Tranche B-2-B Term Loans and 33.33%
Incremental Tranche B-2-C Term Loans and each Incremental Tranche B-2 Term Loan
Lender shall be allocated an equal portion of each;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Incremental Tranche B-2 Term Loan Lender party hereto hereby severally
agrees to commit to provide its respective Incremental Tranche B-2 Term Loan
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below.

Each Incremental Tranche B-2 Term Loan Lender (i) confirms that it has received
a copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Incremental
Tranche B-2 Term Loan Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as an Incremental Tranche B-2 Term Loan
Lender.



--------------------------------------------------------------------------------

Each Incremental Tranche B-2 Term Loan Lender hereby agrees to make its
respective Commitment on the following terms and conditions:

 

1. Applicable Margin. The Applicable ABR Margin and the Applicable LIBOR Margin
shall have the same meaning as set forth in the Credit Agreement after giving
effect to the Amendment No. 2.

 

2. Principal Payments. The Borrower shall make principal payments on the
Incremental Tranche B-2 Term Loans as set forth in the proviso in Section 2.5(c)
of the Credit Agreement.

 

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Incremental Tranche B-2 Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the Incremental
Tranche B-2 Term Loans in accordance with Sections 5.1 and 5.2 of the Credit
Agreement, respectively.

 

4. Proposed Borrowing. This Agreement represents the Borrower’s request to
borrow Incremental Tranche B-2 Term Loans from the Incremental Tranche B-2 Term
Loan Lenders as follows (the “Proposed Borrowing”):

 

  a. Business Day of Proposed Borrowing: February 4, 2008

 

  b. Amount of Proposed Borrowing: $150,000,000

 

  c. Interest rate option:

LIBOR Loans

with an initial Interest

Period of 1 month

 

5. Incremental Tranche B-2 Term Loans. Each of the Incremental Tranche B-2 Term
Loans shall consist of Incremental Tranche B-2-A Term Loans, Incremental Tranche
B-2-B Term Loans and Incremental Tranche B-2-C Term Loans, in each case, in the
respective amounts of 33.34%, 33.33% and 33.33%, and each Incremental Tranche
B-2 Term Loan Lender shall be allocated an equal portion of each, each of which
shall be a separate Series B-2-A-1, B-2-B-1 and B-2-C-1 and shall be maintained
as such in the Register (and for the avoidance of doubt voluntary and mandatory
prepayments shall be made in respect of each such Series on a pro rata basis
with any prepayments of the corresponding Tranche B-2-A Term Loans, Tranche
B-2-B Term Loans and Tranche B-2-C Term Loans).

 

6. Incremental Tranche B-2 Term Loan Lenders. Each Incremental Tranche B-2 Term
Loan Lender acknowledges and agrees that upon its execution of this Agreement
and the making of Incremental Tranche B-2 Term Loans that such Incremental
Tranche B-2 Term Loan Lender shall become a “Lender” under, and for all purposes
of, the Credit Agreement and the other Credit Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender thereunder.

 

-2-



--------------------------------------------------------------------------------

7. Credit Agreement Governs. Except as set forth in this Agreement, the
Incremental Tranche B-2 Term Loans shall otherwise be subject to the provisions
of the Credit Agreement and the other Credit Documents.

 

8. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and the Borrower
hereby certify that:

 

  i. the acquisition of Intelsat Holdings, Ltd. contemplated in the Share
Purchase Agreement dated as of June 19, 2007 among Serafina Holdings Limited,
Serafina Acquisition Limited and certain shareholders of Intelsat Holdings,
Ltd., as amended, has been consummated;

 

  ii. Amendment No. 2 to the Credit Agreement, dated as of January 25, 2008
(“Amendment No. 2”) has become effective;

 

  iii. the Borrower shall have paid all reasonable out-of-pocket costs and
expenses in connection with the preparation, reproduction, execution and
delivery of this Agreement (including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel);

 

  iv. the Borrower shall have paid all fees that it separately has agreed to be
paid in connection with this Agreement;

 

  v. the Borrower shall have delivered or caused to be delivered a legal opinion
from Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to the
Borrower;

 

  vi. the Borrower and its Subsidiaries are, and after giving pro forma effect
to the Borrowing contemplated hereby (and the application of proceeds therefrom)
will be, in compliance with the covenant set forth in Section 11 of the Credit
Agreement (without giving effect to any waiver pursuant to clause (a) thereto or
any application of clause (b) thereto and regardless of whether or not the
Renewed Revolving Credit Commitment has been terminated) as of the last day of
the most recently ended fiscal quarter for which financial statements have been
prepared and delivered after giving effect to such Incremental Loan Commitments
and any Investment to be consummated in connection therewith;

 

  vii. the representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;

 

  viii. no event has occurred and is continuing or would result from the
consummation of the proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default and each of the conditions set forth in
Section 7 of the Credit Agreement has been satisfied; and

 

-3-



--------------------------------------------------------------------------------

  ix. the Borrower has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof.

 

9. Eligible Assignee. By its execution of this Agreement, each Incremental
Tranche B-2 Term Loan Lender represents and warrants that it is an Eligible
Assignee.

 

10. Notice. For purposes of the Credit Agreement, the initial notice address of
each Incremental Tranche B-2 Term Loan Lender shall be as set forth below its
signature below.

 

11. Foreign Lenders. For each Incremental Tranche B-2 Term Loan Lender that is a
Foreign Lender, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Incremental Tranche B-2 Term Loan Lender may be
required to deliver to the Administrative Agent pursuant to subsection 5.4(d) of
the Credit Agreement.

 

12. Recordation of the Incremental Loans. Upon execution and delivery hereof,
the Administrative Agent will record the Incremental Tranche B-2 Term Loans made
by each Incremental Tranche B-2 Term Loan Lender in the Register.

 

13. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

14. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

15. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

16. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first above
written.

 

INTELSAT CORPORATION By:  

 

Name:

Title:

 

 

-5-



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH as a Lender By:  

 

Name:   Title:   Notice Address:

Attention:

Telephone:

Facsimile:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Lender By:  

 

Name:

Title:

 

Notice Address:

Attention:

Telephone:

Facsimile:

 

-2-



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as a Lender By:  

 

Name:   Title:   Notice Address:

Attention:

Telephone:

Facsimile:



--------------------------------------------------------------------------------

Consented to by:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

By:  

 

Name:

Title:

 